DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
Applicant indicated resubmission of IDS filed on 24 June 2021 (due to description of references being cut off) (Remarks dated 07 April 2022, p. 11), it is noted that the IDS has not been resubmitted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 14-19 and 27-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kowalski et al. (US 2019/0394687 A1, hereinafter Kowalski).

Regarding claims 1, 14 and 27, Kowalski discloses method of wireless communication performed by a first node, a first node (Abstract, paragraphs 67 and 69, wireless IAB node) for wireless communication (paragraph 67, communications in radio links) and a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions (paragraphs 25 and 67), the first node comprising: 
a memory (paragraph 25, wireless device includes memory); and 
one or more processors operatively coupled to the memory (paragraphs 25 and 67, instructions may be stored in the memory and are executable to process information), the memory and the one or more processors configured to: 
transmit, to a second node, a first message providing a first indication of integrated access and backhaul (IAB) capability of the first node (paragraph 69, “the transceiver 505 may be used to transmit the set of one or more parameters related to the capability information used for indicating supported capabilities by the IAB node (e.g., the wireless node device 500) to another IAB node”; paragraph 56, capability information being IAB capability information); 
receive, from the second node and in response to the first message, a second message providing a second indication of IAB capability of the second node (paragraph 69, “The same IAB node (e.g., the wireless node device 500) may also provide receiving circuitry, via the transceiver 507, configured to receive, from the another IAB node, a similar set of one or more parameters used for coordinating downlink resources and uplink resources in radio resources to be used for the IAB communication”); and 
establish an IAB capable connection with the second node based at least in part on the first message and the second message (paragraph 69, the wireless IAB node (first node) and the another IAB node (second node) exchange IAB capability information to coordinate downlink resources and uplink resources in radio resources to be used for the IAB communication; see also paragraph 57, where a datalink is setup between two IAB nodes).

Regarding claim 29, Kowalski discloses an apparatus for wireless communication (Abstract, paragraphs 67 and 69, wireless IAB node), comprising: 
means for transmitting, to a node, a first message providing a first indication of integrated access and backhaul (IAB) capability of the apparatus node (paragraph 69, “the transceiver 505 may be used to transmit the set of one or more parameters related to the capability information used for indicating supported capabilities by the IAB node (e.g., the wireless node device 500) to another IAB node”; paragraph 56, capability information being IAB capability information); 
means for receiving, from the node and in response to the first message, a second message providing a second indication of IAB capability of the node (paragraph 69, “The same IAB node (e.g., the wireless node device 500) may also provide receiving circuitry, via the transceiver 507, configured to receive, from the another IAB node, a similar set of one or more parameters used for coordinating downlink resources and uplink resources in radio resources to be used for the IAB communication”); and 
means (paragraphs 25 and 67, instructions may be stored in the memory and are executable to process information) for establishing an IAB capable connection with the node based at least in part on the first message and the second message (paragraph 69, the wireless IAB node (first node) and the another IAB node (second node) exchange IAB capability information to coordinate downlink resources and uplink resources in radio resources to be used for the IAB communication; see also paragraph 57, where a datalink is setup between two IAB nodes).

Regarding claims 2 and 15, Kowalski further discloses the first node and the second node are nodes of an IAB donor (paragraph 63, “gNBs are in communication with each other using the different aspects of the present embodiments. That is, the gNBs may transmit 242, 246, 248 Capability IDs or information between each other”; paragraph 29, “a Child gNB may appear as a UE to a Parent or Donor gNB”; paragraph 67, “wireless node device 500 which may be a parent IAB-node that may be in communication with an IAB-donor upstream” and “one transceiver 505 may be dedicated to communicating with IAB-donors/parent IAB-nodes (e.g., via a Mobile Termination (MT) component) and the other transceiver 507 with child IAB-nodes and/or UEs”, such that two gNBs may communicate with each other, wherein a parent/donor gNB communicates with a child gNB, and the child gNB acts as a donor to a UE, therefore both parent gNB and child gNB are IAB donor nodes).

Regarding claims 3, 16, 28 and 30, Kowalski further discloses the first message or the second message further identifies one or more types of IAB capabilities (paragraphs 31-55, different types of IAB capabilities information being exchanged).
Regarding claims 4 and 17, Kowalski further discloses the one or more types of IAB capabilities include one or more of an air interface capacity, or a number of supported backhaul radio link control channels (paragraphs 52-53, maximum bandwidth).

Regarding claims 5 and 18, Kowalski further discloses establishing the IAB capable connection includes activating IAB functionality for communications with the second node (paragraphs 67-68, connection establishment and reestablishment functionality).

Regarding claims 6 and 19, Kowalski further discloses the memory and the one or more processors are further configured to transmit an IAB configuration based at least in part on establishing the IAB capable connection (Abstract and paragraph 69, set of parameters used for coordinating resources for IAB communication).

Regarding claims 31-32, Kowalski discloses a method and a first node for wireless communication (Abstract, paragraphs 67 and 69, wireless IAB node), the first node comprising: 
a memory (paragraph 25, wireless device includes memory); and 
one or more processors coupled to the memory, the one or more processors (paragraphs 25 and 67, instructions may be stored in the memory and are executable to process information) configured to: 
transmit, to a second node, a first message providing a first indication of integrated access and backhaul (IAB) capability of the first node (paragraph 69, “the transceiver 505 may be used to transmit the set of one or more parameters related to the capability information used for indicating supported capabilities by the IAB node (e.g., the wireless node device 500) to another IAB node”; paragraph 56, capability information being IAB capability information), 
wherein the first node is a distributed unit and the second node is a control-plane central unit (paragraph 63, “gNBs are in communication with each other using the different aspects of the present embodiments. That is, the gNBs may transmit 242, 246, 248 Capability IDs or information between each other”; paragraph 29, “a Child gNB may appear as a UE to a Parent or Donor gNB”; paragraph 67, “wireless node device 500 which may be a parent IAB-node that may be in communication with an IAB-donor upstream” and “one transceiver 505 may be dedicated to communicating with IAB-donors/parent IAB-nodes (e.g., via a Mobile Termination (MT) component) and the other transceiver 507 with child IAB-nodes and/or UEs”, such that two gNBs may communicate with each other, wherein a parent/donor gNB communicates with a child gNB, and the child gNB acts as a donor to a UE, therefore both parent gNB and child gNB are IAB donor nodes); 
receive, from the second node and in response to the first message, a second message providing a second indication of IAB capability of the second node (paragraph 69, “The same IAB node (e.g., the wireless node device 500) may also provide receiving circuitry, via the transceiver 507, configured to receive, from the another IAB node, a similar set of one or more parameters used for coordinating downlink resources and uplink resources in radio resources to be used for the IAB communication”); and 
establish an IAB capable connection with the second node based at least in part on the first message and the second message (paragraph 69, the wireless IAB node (first node) and the another IAB node (second node) exchange IAB capability information to coordinate downlink resources and uplink resources in radio resources to be used for the IAB communication; see also paragraph 57, where a datalink is setup between two IAB nodes), 
wherein the first message or the second message further identifies one or more types of IAB capabilities (paragraphs 31-55, different types of IAB capabilities information being exchanged), 
wherein the one or more types of IAB capabilities include one or more of an air interface capacity, or a number of supported backhaul radio link control channels (paragraphs 52-53, maximum bandwidth).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-10 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of WO 2020/088253 A1 (hereinafter WO’253).

Regarding claims 7-10 and 20-23, Kowalski discloses the limitations of claims 1 and 14 as applied above. Kowalski further discloses the IAB nodes include distributed unit (DU) (paragraph 64). Kowalski does not expressly disclose wherein the first node is a distributed unit and the second node is a control-plane central unit, wherein the first node is a control-plane central unit and the second node is a distributed unit, wherein the first node is a user-plane central unit and the second node is a control-plane central unit, and wherein the first node is a control-plane central unit and the second node is a user-plane central unit.
In an analogous art, WO’253 discloses an IAD node/host includes a centralized unit (CU) and a distributed unit (DU), wherein a CU may also be control plane (CP) or user plane (UP) (paragraph 127). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the IAD nodes of Kowalski to communicate between CP or UP CUs and DUs as suggested by WO’253 to allow the IAD nodes to communicate via upper layer (service layer) level as well as lower layer (i.e., physical layer) level.

Claim(s) 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of WO 2021/006784 A1 (hereinafter WO’784).

Regarding claims 11 and 24, Kowalski discloses the limitations of claims 1 and 14 as applied above. Kowalski further suggests connection establishment (paragraph 67), but does not expressly disclose the first message or the second message is at least one of a message of an F1 startup and cells activation procedure, or a message of a transport network layer associations establishment procedure.
In an analogous art, WO’784 discloses a procedure for initial IAB node access, wherein the IAB node utilizes an F1 Startup and Cells Activation procedures described in TS 38.401 to activate its cells and become operational (p. 9, upper portion). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to exchange the IAB capability information of Kowalski as part of the F1 Startup and cells activation procedure as disclosed by wO’784 to transmit information as part of standard cell activation procedure and thereby reduce additional signaling, and hence reduce network resources.

Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Wang et al. (US 2020/0196225 A1, hereinafter Wang).

Regarding claims 12 and 25, Kowalski discloses the limitations of claims 1 and 14 as applied above. Kowalski does not explicitly disclose the first message or the second message is at least one of a message of an F1 setup procedure, a message of an F1 configuration update procedure, or a message of an F1 status indication procedure.
In an analogous art, Wang discloses a method for indicating information for IAB node (paragraph 261), wherein information is transmitted with an F1 Setup Request (paragraph 267) and is responded to with an F1 Setup Response (paragraph 269). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Kowalski to transmit the capability information via F1 Setup messages as suggested by Wang to utilize an interface specified by 3GPP for interconnecting IAB nodes to ensure interoperability between network nodes.

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Huang et al. (US 2021/0126991 A1, hereinafter Huang).

Regarding claims 13 and 26, Kowalski discloses the limitations of claims 1 and 14 as applied above. Kowalski does not expressly disclose the first message or the second message is a message of an El setup procedure.
In an analogous art, Huang discloses configuration information between IAB nodes are transmitted through E1 messages (paragraphs 132, 137 and 139). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the capability information of Kowalski via E1 message as an E1 setup procedure as suggested by Huang to improve relaying of control signaling for IAB architecture to guarantee communication of control signaling (see Huang, paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Teyeb et al. (US 2019/0349834 A1) discloses it has also been agreed in 3GPP RAN3 Working Group (WG) to support a separation of the gNB-CU into a CU-CP (control plane) function (including RRC and PDCP for signaling radio bearers) and CU-UP (user plane) function (including PDCP for user plane). The CU-CP and CU-UP parts communicate with each other using the E1-AP protocol over the E1 interface (paragraph 14).

WO 2019/194596 A1 discloses there is a standardized public interface F1 between the CU and the DU. The F1 interface is divided into a control plane F1-C and a user plane F1-U. F1-C has an IP-based transport network layer. To achieve more reliable signaling, a SCTP protocol is added over IP. The protocol in the application layer is F1AP. SCTP can provide reliable messaging in the application layer. The transport layer of F1-U is UDP/IP, and GTP-U is over UDP/IP and used to carry User Plane Protocol Data Unit (PDU). Further, the CU of the base station can also be divided into a centralized unit control plane portion (CU-CP: CU-control plane) and a centralized unit user plane portion (CU-UP: CU-user plane). Figure 7 shows a schematic representation of the CU-CP and CU-UP. As shown in FIG. 7, the CU-CP is mainly used to control the DU and the CU-UP, and the CU-UP is mainly used to transmit and receive data of the user plane. The interface between the CU-CP and the CU-UP is E1. The E1 is mainly used to transmit control plane information (i.e. E1AP), which is mainly used to perform control of the CU-UP by the CU-CP (paragraph 108).

WO 2020/221304 A1 discloses a first IAB node receives a system message from a cell; wherein, when the system message includes configuration information for random access of the IAB node, the cell supports the IAB function, or, when the system message does not include the configuration information for random access of the IAB node, the cell does not support the IAB function; the first IAB node selects a cell that supports the IAB function to initiate Random access. In this way, the IAB node can learn whether the cell supports the IAB function or whether the cell supports IAB node access based on the system message broadcast by the cell and whether the system message carries configuration information for random access of the IAB node. Improve the success rate of IAB nodes accessing the cell that supports the IAB function, and increase the success rate of using the IAB function (p. 2, lines 6-12).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL LAI/            Primary Examiner, Art Unit 2645